Knowlton, J.
The plaintiff, by her silence on January 26, 1885, was estopped from claiming her property as against the mortgage which the defendant then took. The intention by one’s conduct to induce another to change his situation, which is said in many of the cases to lie at the foundation of the doctrine of estoppel in pais, is commonly inferred from the conduct itself. It is sometimes even conclusively presumed from it, or rather, the actor is held to be bound by the inference of his intention legitimately drawn from his acts by the party with whom he is dealing. If his conduct is in fact acted upon by another, and is of such a kind that a reasonable man would rely on it, and would believe that he meant it as an inducement to be acted upon, he is bound by it. And this is often true of conduct by negligence or omission, where for any cause it is the duty of a person to disclose the truth. The plaintiff’s failure to declare her ownership, when she was present and knew that the defendant was lending his money on the supposed security of *360her husband’s mortgage of her chattels, was equivalent to consent to the conveyance, and an agreement not to set up her title against it. Fall River Bank v. Buffinton, 97 Mass. 498. Fowler v. Parsons, 143 Mass. 401. Freeman v. Cooke, 2 Exch. 654. In re Bahia & San Francisco Railway, L. R. 3 Q. B. 584.
But the law does not regard estoppels with favor, nor extend them beyond the requirements of the transactions in which they originate. The plaintiff was estopped from denying the validity of the transaction into which, with her knowledge, the defendant was induced to enter by her conduct. The arrangement then made gave him security for the note then given. She was not estopped from claiming her property as against a new mortgage which might subsequently be made, nor from availing herself of a release of the mortgage, or a payment of the note, even though such payment would not have been accepted in the form in which it was made, if the mortgagee had known that the mortgagor could not give a good title by a new mortgage. Her silence cannot, upon any correct principle, be held to affect her in connection with transactions which did not directly result from it. She cannot be deemed to have contemplated the making of a mortgage in April, 1885, nor the payment of the original mortgage note by a new one. If the defendant suffered from mistaken confidence in his new security, it was a misfortune for which she is not legally responsible.
The jury were' rightly instructed “ that the giving of the April mortgage and note was prima facie payment of the January mortgage and note,” which were surrendered at the same time; and, under all the instructions, they must have found that, when the defendant surrendered the papers, he intended to give up his claim under them. Taft v. Boyd, 13 Allen, 84. Dodge v. Emerson, 131 Mass. 467. Exceptions overruled.